Citation Nr: 0933672	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-40 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than October 29, 
2003 for increased evaluations of the bilateral upper 
extremities.

2.  Entitlement to an increased rating greater than 10 
percent for diabetic maculopathy.

3.  Entitlement to an increased rating greater than 10 
percent, prior to January 8, 2009, and greater than 20 
percent, from January 8, 2009, for peripheral neuritis of the 
left lower extremity.

4.  Entitlement to an increased rating greater than 10 
percent, prior to January 8, 2009, and greater than 20 
percent, from January 8, 2009, for peripheral neuritis of the 
right lower extremity.

5.  Entitlement to an effective date earlier than January 8, 
2009 for increased evaluations of the bilateral lower 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and March 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan and the Appeals Management Center 
(AMC) in Washington, DC.  The Detroit RO has original 
jurisdiction over the appeal. 

During the pendency of this appeal, the Veteran was awarded 
20 percent ratings for his peripheral neuritis of the 
bilateral lower extremities, effective January 8, 2009.  
After the Veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the 
issues are still properly before the Board here and have been 
appropriately rephrased above.

The case was brought before the Board in January 2008, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him 
appropriate VA examinations.  The requested development 
having been partially completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  

The RO received additional VA outpatient treatment records 
through May 2009, before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
at least in regard to the Veteran's earlier effective date 
claim, this is not necessary since the evidence submitted are 
irrelevant to that specific issue.  The other claims are 
discussed in the remand portion of this opinion.

With exception of the earlier effective date claim for the 
increased evaluations of the bilateral upper extremities, all 
other issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC.  The 
VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
diabetes mellitus, type II, and manifestations thereof, was 
received in March 2002 and was ultimately granted by the RO 
in a July 2002 rating decision, assigning, among other 
things, an initial rating of 10 percent for mild, incomplete 
peripheral neuritis of each upper extremity. 

2.  The Veteran appealed the July 2002 rating decision, but 
only specifically disputed the initial rating assigned for 
diabetes mellitus, type II.

3.  The Veteran submitted a statement received October 29, 
2003, again disputing his rating for diabetes mellitus, type 
II, but also indicating many other manifestations of his 
diabetes, to include peripheral neuropathy of the bilateral 
upper extremities; the RO construed the statement as a new 
increased rating claim and subsequently, based on this claim, 
increased ratings of 20 percent were awarded for each upper 
extremity, effective the date of the statement, October 29, 
2003.

4.  Prior to receipt of the claim on October 29, 2003, there 
were no pending requests for increased ratings for peripheral 
neuritis of the bilateral upper extremities that remained 
unadjudicated and it is not factually ascertainable that an 
increase occurred during the year preceding the October 29, 
2003 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to October 29, 2003, 
for the grant of increased ratings to 20 percent for 
peripheral neuritis of the bilateral upper extremities 
respectively have not been met.  38 U.S.C.A. § 5110 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.400,  4.124a, Diagnostic 
Codes (DCs) 8513, 8516, 8613 and 8616 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  
The notice requirements were met in this case by letters sent 
to the Veteran in January 2006, March 2006 and January 2008.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the Veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2006 and 2008 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
Veteran in March 2009.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran has received numerous examinations with regard to 
his peripheral neuritis of the bilateral upper extremities in 
the past, but the Board concludes a specific examination in 
connection with the earlier effective date claim here is not 
necessary because the examination could not show evidence of 
the Veteran's past disability. 

The United States Court of Appeals for Veterans Claims (the 
Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a Veteran's VA claims 
folder.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992): "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  See also 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992): "the 
Board was required under statute and regulation to evaluate 
the evidence of record dating back to January 23, 1986 -- the 
date one year before the claim's filing -- to determine 
whether the Veteran's unemployability due to service- 
connected disabilities was ascertainable within the year 
before he submitted his formal claim."  See also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994) [citing Quarles] and Hazan 
v. Gober, 10 Vet. App. 511, 518 (1997).  See also VAOPGCPREC 
12-98.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.

Earlier Effective Date (Bilateral Upper Extremities)

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan, supra; Harper v. Brown, 10 Vet. 
App. 125 (1997).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2));

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  

The Board will therefore first determine the date of receipt 
of the Veteran's claim, and then proceed to consider whether 
the evidence showed entitlement prior to the assigned 
effective date for his peripheral neuritis of the bilateral 
upper extremities.

In the instant case, the Veteran never actually filed a claim 
for entitlement to service connection or entitlement to 
increased ratings for peripheral neuritis of the bilateral 
upper extremities.  Rather, the Veteran filed a claim in 
March 2002 seeking service connection for his diabetes 
mellitus, type II.  Based on a June 2002 VA examination, the 
RO granted the Veteran's diabetes claim in a July 2002 rating 
decision and also awarded service connection for many 
manifestations of the Veteran's diabetes mellitus, type II, 
to include peripheral neuritis of the bilateral upper 
extremities.  The July 2002 rating decision assigned initial 
ratings of 10 percent for each upper extremity.  

The Veteran filed a "notice of disagreement" (NOD) in 
October 2002 specifically contesting the 20 percent 
evaluation assigned for his diabetes mellitus, type II.  The 
October 2002 statement, in support of his appeal, indicated 
that his activities are regulated "because of other diabetic 
complications including neuropathy, retinopathy and 
obesity."  With the October 2002 statement, the Veteran 
attached a statement from his doctor indicating the Veteran's 
"activities are restricted because of his medical conditions 
including neuropathy, retinopathy, obesity."  

In determining the date of receipt of the Veteran's claim, 
the Board must first analyze whether the Veteran's October 
2002 statement was intended to be a timely appeal to the July 
2002 rating decision granting service connection for 
peripheral neuritis of the bilateral upper extremity and 
assigning the initial ratings of 10 percent respectively.  
The Board concludes it was not. 

The Board finds noteworthy that the Veteran does not allege 
the October 2002 NOD meant to appeal anything but the initial 
rating of his diabetes mellitus, type II.  

The Veteran has one year from the time of notification to him 
to appeal a rating decision or the decision becomes final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302.  Here, 
the October 2002 statement is clearly timely, but does not 
constitute a NOD in regard to the initial ratings of the 
Veteran's peripheral neuritis of the bilateral upper 
extremities. 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of the agency or original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  
38 C.F.R. § 20.201.  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Id.

In this case, the October 2002 statement specifically 
indicates the Veteran is contesting the 20 percent rating 
assigned to his diabetes mellitus, type II.  While other 
diabetic manifestations are mentioned, the Veteran's 
statement is focused on proving his activities are 
restricted, which is a criterion for a 40 percent rating 
under DC 7913, for diabetes mellitus type II.  The Veteran 
subsequently perfected his appeal with a January 2003 
substantive appeal form again focusing on the argument of 
restricted activities due to his other diabetic 
manifestations, to include peripheral neuritis.  Moreover, 
within the January 2003 VA Form 9, the Veteran specifically 
wrote "the disability determination percentage for diabetes 
mellitus of 20%" within the box identifying the issue(s) on 
appeal.  

For these reasons, the Board concludes the Veteran, at that 
time, clearly did not intend on appealing anything but the 
initial disability rating for his diabetes mellitus, type II.  
See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board 
must interpret a claimant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
claimant).  The October 2002 NOD and subsequent January 2003 
VA Form 9 may not be construed as a timely NOD with respect 
to his initial ratings for peripheral neuritis of the 
bilateral upper extremities.  

The Veteran's was eventually awarded a 40 percent rating for 
his diabetes in an August 2003 rating decision.  In response, 
in October 2003, the Veteran again filed a statement 
indicating he felt his 40 percent rating should be higher.  
The statement again focused on his diabetic manifestations, 
to include peripheral neuritis of all extremities, in support 
of his increased rating claim.  He also submitted statements 
from his doctors focusing on the Veteran's diabetic 
manifestations, to include peripheral neuritis of the 
extremities.

The RO accepted the October 29, 2003 statement as a claim 
seeking increased ratings for all diabetic manifestations.  
The RO awarded the Veteran, among other things, increased 
ratings for his peripheral neuritis of the bilateral upper 
extremities in a February 2004 rating decision, assigning 
them a 20 percent disability rating respectively, effective 
October 29, 2003.

The October 29, 2003 statement cannot be construed as an NOD 
to the July 2002 rating decision because it is outside the 
appellate time window.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2008).  Aside from statements already 
addressed above, no other statement within the one year 
appellate time frame was filed by the Veteran or the 
Veteran's representative and, accordingly, the July 2002 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

Again, the Veteran's October 29, 2003 statement was accepted 
as a new increased rating claim, which was granted in a 
February 2004 rating decision assigning the Veteran 20 
percent ratings for his peripheral neuritis of bilateral 
upper extremities respectively, effective October 29, 2003, 
the date of his claim.  

Where the effective date is the date of claim, as is the case 
here, an earlier effective date may still be granted if an 
increase in disability preceded the claim by one year or 
less.  See Hazan, 10 Vet. App. at 521; 38 C.F.R. § 
3.400(o)(2).  

The second pertinent inquiry, then, is whether the medical 
evidence indicates an increase in the Veteran's disability 
preceded his increased rating claim by one year or less.  The 
Board concludes it does not.
The Veteran claims that the effective date for the increased 
rating should date back to May 8, 2001, the date of service 
connection for the disabilities, because the severity of the 
disabilities has been consistent since 2001.  See the July 
2004 NOD.

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  

Prior to October 29, 2003, the Veteran received a 10 percent 
rating for each upper extremity under Diagnostic Code 8616, 
for neuritis affecting the ulnar nerve.  Neuritis under DC 
8616 is rated under Diagnostic Code 8516, paralysis of the 
ulnar nerve, by analogy.  Complete paralysis of the ulnar 
nerve results in the "griffen claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  Under 
Diagnostic Code 8516, for incomplete paralysis, as is the 
case here, DC 8516 provides for a 10 percent disability 
rating if the condition is mild.  If the condition is 
considered "moderate," a 20 percent disability rating is 
provided for the minor hand and a 30 percent disability 
rating is provided for the dominant hand.  If the condition 
is considered "severe," a 30 percent disability rating is 
provided for the minor hand and a 40 percent rating is 
provided for the dominant hand.  

Effective October 29, 2003, the RO rated the Veteran under DC 
8613 for neuritis of all radicular groups.  Neuritis under DC 
8613 is rated under Diagnostic Code 8513, paralysis of all 
radicular groups, by analogy.  Under Diagnostic Code 8513, 
for incomplete paralysis, as is the case here, DC 8513 
provides for a 20 percent disability rating if the condition 
is mild.  If the condition is considered "moderate," a 30 
percent disability rating is provided for the minor hand and 
a 40 percent disability rating is provided for the dominant 
hand.  If the condition is considered "severe," a 60 
percent disability rating is provided for the minor hand and 
a 70 percent rating is provided for the dominant hand.  

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

The Veteran's original 10 percent ratings for each upper 
extremity were based upon the results a June 2002 VA 
examination.  The examiner, at that time, diagnosed the 
Veteran with peripheral neuritis involving both feet and 
hands indicating reduced touch sensations over both hands, 
lower legs and feet.  Romberg testing was within normal 
limits, but no further nerve study was performed.  Other than 
the decreased touch sensation on the Veteran's hands, the 
examiner found no abnormalities.  The Veteran's deep tendon 
reflexes were normal.  The decreased touch sensation, 
moreover, was confined to the Veteran's hands and did not 
include his arms or shoulders.  

In light of the examination findings, the RO awarded the 
Veteran a 10 percent rating for each upper extremity for 
peripheral neuritis manifested by mild, incomplete paralysis 
of the ulnar nerve.  See 38 C.F.R. § 4.124A, DCs 8516, 8616.

The Veteran supplied various 2003 private treatment 
statements from his private physicians.  These statements, 
however, do not include any objective findings pertinent to 
the severity of his upper extremities, but instead focus on 
the Veteran's treatment of his lower extremities.

The Veteran was afforded an additional VA examination in 
December 2003.  The examiner at that time diagnosed the 
Veteran with "mild peripheral neuritis involving the (sic) 
both feet and hands," and "bilateral ulnar nerve entrapment 
at elbow.  As likely as not related to Diabetes Mellitus."  
Diagnostic tests conducted at that time, to include an EMG, 
confirmed diffuse sensorimotor peripheral neuropathy of both 
upper and lower extremities as well as bilateral ulnar nerve 
entrapment of the elbows.  Decreased touch sensation was 
again noted over both of the Veteran's hands and did not 
include his arms or shoulders.  Other functional tests, to 
include deep tendon reflexes and Romberg tests were again 
within normal limits.  

The major difference between the 2002 and 2003 examination 
report was the additional finding of bilateral ulnar nerve 
root entrapment of the elbows.  The June 2002 examiner, in 
contrast, found no evidence of neurological impairment of the 
upper extremities aside from his hands.  Both examiners, 
however, described the Veteran's impairment as "mild."

Based on the additional finding of bilateral ulnar nerve root 
entrapment of the elbows, the RO rated the Veteran's "mild" 
condition under a different diagnostic code, to include all 
radicular groups.  Although still classified as a "mild" 
condition, DC 8513 warrants a 20 percent rating (for both 
dominant and minor hands) for mild, incomplete paralysis that 
involves all radicular groups.  See 38 C.F.R. § 4.124A, DCs 
8513, 8613.  

Prior to the December 2003 VA examination, there simply is no 
medical evidence suggesting multiple nerve involvement of the 
bilateral upper extremities.  Rather, the 2002 VA examination 
limited its findings to decreased touch sensation of the 
hands whereas the 2003 VA examination found, in addition to 
the hands, nerve entrapment at the bilateral elbows.  Both 
examiners characterized the Veteran's condition as "mild," 
but the multiple nerve root involvement supported the 
increased ratings bilaterally.

The October 29, 2003 effective date is based on the date of 
claim, as discussed above.  A factually ascertainable 
increase in disability was not shown during the year 
preceding the claim.  The basis of the 20 percent award was 
the December 2003 VA examination; there is no medical 
evidence within 1 year prior to the October 29, 2003, claim 
establishing that the Veteran's peripheral neuritis of the 
bilateral upper extremities was 20 percent disabling.  As 
indicated above, the 20 percent rating appears to be based on 
application of a different diagnostic code to account for the 
2003 medical findings of multiple nerve root involvement.  
While the Veteran's disabilities have been consistently 
described as "mild" throughout the relevant time period, 
the December 2003 VA examination report is the first medical 
document factually indicating multiple nerve involvement.  
Prior to that time, the medical evidence indicated the 
Veteran's peripheral neuritis affected his hands only.  

In short, there simply is no legal basis to award an 
effective date prior to October 29, 2003 for the award of 20 
percent ratings for peripheral neuritis of the bilateral 
upper extremities respectively.  The Board is constrained by 
the law and regulations made by the Congress governing the 
establishment of effective dates for the award of 
compensation.  Thus, the Board concludes that an earlier 
effective date is not warranted in this case.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than October 29, 
2003 for increased evaluations of the bilateral upper 
extremities is denied.


REMAND

Regrettably, despite the lengthy procedural history of these 
issues, they must once again be remanded.  The RO did not 
follow prior remand instructions.  The Board is obligated by 
law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

When the Board last remanded the claims it was, in part, to 
afford the Veteran a new VA examination for his diabetic 
maculopathy.  

As indicated above, the VCAA describes VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran's diabetic maculopathy was last 
evaluated in December 2003, nearly six years ago.  The 
Veteran has supplied voluminous amounts of private treatment 
records and VA outpatient treatment records, to include 
continuing treatment for this condition since 2003.  The 
Board previously remanded this claim for, among other things, 
a more current examination.  Although an examination was 
scheduled for the Veteran's neuritis claims, no examination 
was scheduled with regard to his diabetic maculopathy.  
Corrective action is required.

The Board further notes the last Supplemental Statement of 
the Case (SSOC) was issued in March 2009.  Thereafter, 
additional evidence was received, to include VA outpatient 
treatment records indicating continuing treatment for 
worsening symptoms of his diabetes and diabetic 
complications.  The medical evidence received is relevant to 
his claims.  This evidence was not previously associated with 
the Veteran's claims folder, it has not been considered by 
the RO, and no waiver of initial RO consideration was 
submitted. See 38 C.F.R. §§ 19.9, 20.1304 (2008).
Without a written waiver of initial consideration by the RO 
of the additional records, this case must be returned to the 
agency of original jurisdiction for readjudication.  See 
Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) (VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid).

The Court recently further defined the VA's duty to notify 
obligations in increased rating claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  According to Vazquez-Flores, 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Vazquez-Flores was decided during the pendency of this appeal 
and therefore the Veteran did not receive such notice in the 
exact form described.  The RO should send the Veteran 
corrective VCAA notice.

Finally, during the pendency of this appeal, the RO awarded 
the Veteran increased ratings for his bilateral lower 
extremity peripheral neuropathy.  Specifically, a March 2009 
rating decision awarded the Veteran an increased rating of 20 
percent disabling for each lower extremity, effective January 
8, 2009.  The Veteran continued his appeal also indicating 
disagreement with the effective date assigned to the 
increased rating.  

As will be discussed below, the Veteran has timely initiated 
an appeal as to the effective dates assigned for the 
increased ratings granted for his bilateral lower 
extremities.  The Board concludes these issues are 
"inextricably intertwined" with the increased rating claims 
on appeal here.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, 
the RO is advised that the increased rating claims pertaining 
to peripheral neuritis of the bilateral lower extremities 
must be adjudicated after full development and adjudication 
of the Veteran's earlier effective date claims with regard to 
the increased ratings for peripheral neuritis of the 
bilateral lower extremities.  Id.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2009 to the present.

Earlier Effective Date Claims (Bilateral Lower Extremities)

As noted above, a March 2009 rating decision, in pertinent 
part, granted the Veteran increased ratings for his bilateral 
lower extremities peripheral neuropathy assigning a 20 
percent rating respectively, effective January 8, 2009.  The 
Veteran, in a May 2009 statement, disagreed with the 
effective date assigned for the increased ratings.  The 
statement constitutes a "notice of disagreement" (NOD) as 
defined under the regulations.  See 38 C.F.R. § 20.201.

Accordingly, the claims must be remanded to allow the RO to 
provide the Veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, these issues are REMANDED for the following 
actions:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In 
particular, the RO should send the Veteran 
and his representative a letter advising 
them specifically of the laws and 
regulations pertaining to his claims for 
increased ratings for peripheral neuritis 
of the bilateral upper extremities, 
diabetic maculopathy and the earlier 
effective date claims; the letter should 
also advise the Veteran of the information 
detailed in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  After affording the Veteran 
appropriate time to respond, provide the 
Veteran and his representative a statement 
of the case as to the issues of 
entitlement to an effective date earlier 
than January 8, 2009 for the grant of 
increased ratings for peripheral neuritis 
of the bilateral lower extremities.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

3.  Obtain the Veteran's medical records 
for treatment from the VA Medical Center 
in Saginaw, Michigan from May 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an appropriate VA examination to 
evaluate the current severity of his 
service-connected bilateral diabetic 
maculopathy.  The examiner must conduct all 
necessary tests to ascertain the 
manifestations of the Veteran's condition.

The examiner should review pertinent 
documents in the claims folder and provide 
a complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered. 

5.  After the above is development is 
complete, and development and adjudication 
of all inextricably intertwined issues is 
complete, readjudicate the Veteran's 
claims.  If the claims remain denied, issue 
a supplemental statement of the case (SSOC) 
to the Veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


